Title: Thomas Cooper to Thomas Jefferson, 1 September 1818
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear sir
            AuSepr 1. 1818 Philada
          
          Mr Hare was elected to the chemical Chair of this University to day: Hare 10. Cooper 7. Patterson 3.   On a second vote the three for Dr Patterson came over to Hare.
          I have therefore lost no reputation, it being generally understood that the family influence of Mr Hare was not to be resisted.
          I wait for Mr Correa: and propose setting out with him to Virginia.
          In mean time I remain as usual with great respect
          
            Dear Sir Your obliged friend
            Thomas Cooper
          
        